Citation Nr: 0812040	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease of the left hip, secondary to the postoperative 
residuals of a right ankle fracture.  

2.	The propriety of severance of service connection for right 
peroneal nerve neuropathy, secondary to the postoperative 
residuals of a right ankle fracture.  

3.	The propriety of severance of service connection for calf 
muscle atrophy, secondary to the postoperative residuals of a 
right ankle fracture.  

4.	Entitlement to special monthly compensation on account of 
the loss of use of the right lower extremity.  

5.	Entitlement to service connection for bilateral knee 
disorders, secondary to the postoperative residuals of a 
right ankle fracture.  

6.	Entitlement to an increased rating for the postoperative 
residuals of a right ankle fracture, currently evaluated as 
20 percent disabling.  

7.	Entitlement to an initial rating for right peroneal nerve 
neuropathy in excess of 20 percent.  

8.	Entitlement to an initial rating for right calf muscle 
atrophy in excess of 10 percent.  

9.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By rating decision dated in February 2007, the RO denied 
service connection for a left hip disorder and proposed 
severance of service connection for right peroneal nerve 
neuropathy and right calf muscle atrophy.  The veteran 
submitted a notice of disagreement to this decision.  These 
issues have not been fully addressed by the RO, but are 
before the Board for appellate consideration.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The issues of service connection for a left hip disorder and 
bilateral knee disorders; entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities; entitlement to special monthly compensation due 
to loss of use of the right lower extremity; and the proposed 
severance of service connection for right peroneal nerve 
neuropathy and right calf muscle atrophy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The range of motion of the postoperative residuals of a 
right ankle fusion is from zero degrees dorsiflexion to 10 
degrees plantar flexion.  

2.	Atrophy of the right calf muscles is productive of no more 
than moderate disability.  

3.	Neuropathy of the right peroneal nerve is manifested by 
loss of sensation on the dorsum of the right foot and is 
productive of no more than moderate impairment.  


CONCLUSIONS OF LAW

1.	The criteria for a rating of 30 percent for the 
postoperative residuals of a right ankle fusion have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 
5270 (2007).  

2.	The criteria for a rating in excess of 10 percent for 
atrophy of the right calf muscles have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Code 5311 
(2007).  

3.	The criteria for a rating in excess of 20 percent for 
right peroneal neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8521 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The matters involving the propriety 
of the initial evaluations for right peroneal neuropathy and 
calf muscle atrophy arose out of a grant of the inferred 
issues involved with the rating of the right ankle disorder.  
They are, thus, downstream issues from the grant of service 
connection and the evaluations are, thus, considered to have 
been covered by the May 2004 notification letter.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004) 
(VA is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original claim.); see 
also Grantham v. Brown, 114 F .3d 1156 (1997).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased evaluations for neuropathy and calf muscle atrophy, 
, any questions as to the appropriate effective date to be 
assigned is rendered moot.  Regarding the grant of an 
increased evaluation, to 30 percent, for the postoperative 
residuals of a right ankle fusion, the effective date will be 
set by the RO.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
initial ratings as well as the claim for an increased rating 
for the postoperative residuals of a right ankle fracture, 
the RO, in its May 2004 letter, listed examples of the type 
of types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  To the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's written statements, 
including his NOD and the substantive appeals that he has 
submitted for the additional claims that have been developed 
during the course of this appeal, contain extensive 
discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's current appeal arises from an examination 
performed for VA in June 2004.  At that time, the veteran's 
history of right ankle injury and subsequent surgeries was 
related.  The veteran stated that, within the last several 
years, he had developed more constant pain in the right ankle 
from the medial to lateral ankle region, including the 
anterior aspect of the ankle.  Subjectively he did not 
describe any specific weakness, but did have significant 
stiffness and intermittent swelling in the ankle.  He did not 
report any instability or giving way.  He stated that he had 
occasional locking while going up stairs.  He reported easy 
fatiguability of the calf musculature and had flare-ups, but 
did not report any additional loss of range of motion or 
affect on the function of the joint, only worsening pain.  He 
did not use any type of crutch, brace, or cane.  He took 
Ibuprofen as needed, but did not find it helpful.  He had 
recently taken disability retirement as a letter carrier, but 
was independent with activities of daily living.  

On examination, there was a three inch scar in the area of 
the medial alveolus and a one inch scar in the anterior ankle 
region.  Both incisions were well healed.  There was moderate 
adherence of these scars to the underlying tissue.  There was 
moderate atrophy of the anterior and posterior calf muscles 
of the right leg.  There was a leg length discrepancy, with 
shortening of the right leg by approximately three-quarters 
of an inch.  Range of motion of the right ankle was from 
absent dorsiflexion (zero degrees) to 10 degrees plantar 
flexion.  There was no ability to perform inversion or 
eversion, secondary to a fused tibial talar joint.  The 
veteran had good ability to flex and extend the toes.  There 
was a negative Tinel's at the medial malleolus.  There was 
diffuse diminished sensation in the dorsum of the right foot.  
There was a slight limp with leg length discrepancy, but he 
did not specifically use an assistive device on examination 
today.  X-ray studies of the right ankle performed in July 
2001 showed a fused right tibiotalar joint, with 
osteoarthritis.  The diagnosis was history of right ankle 
fracture treated with pinning and casting and second surgery 
for fusion of the tibiotalar joint, and severe restriction of 
range of motion, with chronic pain and muscle atrophy, 
fatigueability and leg length discrepancy and arthritis.  

Marked limitation of motion of the ankle warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5271.  

Ankylosis of the ankle, in plantar flexion at less than 30 
degrees, warrants a 20 percent evaluation; in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees, warrants a 30 percent evaluation; in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Code 5270.  

The veteran's right ankle disorder causes range of motion to 
be between 0 degrees dorsiflexion and 10 degrees plantar 
flexion.  While ankylosis is not actually demonstrated, the 
Board finds that the disability more nearly approximates the 
criteria for a 30 percent rating.  There is no indication of 
ankylosis in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, or deformity found.  As 
such, a rating in excess of 30 percent is not found to be 
warranted.  

The veteran's right calf muscle atrophy is rated on 
disability of muscle group XI.  Slight disability of this 
muscle group warrants a noncompensable evaluation.  A 10 
percent rating is warranted for moderate disability.  A 20 
percent rating is warranted for moderately severe disability.  
38 C.F.R. § 4.73, Code 5311.  

Service connection for right calf muscle atrophy was granted 
by rating decision dated in August 2004, based upon the 
findings of a June 2004 examination report.  That report 
shows moderate atrophy of the calf muscles.  VA outpatient 
treatment records through April 2006, which have been 
reviewed, show no additional disability of these muscles.  
The description of moderate disability is not binding on the 
Board for rating purposes, but as there is no indication of 
moderately severe disability, a rating in excess of the 
currently assigned 10 percent rating is not found to be 
warranted.  

Service connection for right peroneal nerve neuropathy was 
granted by rating decision of the RO in August 2004.  At that 
time, the evaluation was rated 10 percent disabling, but was 
increased to 20 percent, effective prior to the date of the 
original award, by rating decision dated in April 2005.  His 
disorder has been evaluated on the basis of incomplete 
paralysis of the external popliteal (common peroneal) nerve.  
Mild incomplete paralysis of this nerve will be rated as 10 
percent disabling.  Moderate incomplete paralysis warrants a 
20 percent evaluation.  Severe incomplete paralysis warrants 
a 30 percent evaluation.  Complete paralysis, with foot drop, 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, lost extension of the proximal phalanges 
of the toes, lost abduction of the foot, weakened adduction 
of the foot and anesthesia covering the entire dorsum of the 
foot and toes, warrants a 40 percent evaluation.  
38 C.F.R. § 4.124a, Code 8521.

On examination by VA in June 2004, the veteran had diffusely 
diminished sensation in the dorsum of the right foot.  No 
other neurologic symptoms or signs, which were not already 
rated under the limitation of motion of the veteran's ankle 
joint, were noted.  38 C.F.R. § 4.14.  VA outpatient 
treatment records, dated from February 1999 through April 
2006, show that the veteran has symptoms of right peroneal 
neuropathy that were, in June 2005, characterized as severe.  
Severe symptoms such as drooping or lost extension of the 
toes, foot drop, or anesthesia covering the dorsum of the 
foot and toes were not, however, described.  An examination 
performed by a private physician in March 2006, indicated 
that the veteran's neurological status was intact.  
Therefore, the veteran's neuralgia appears to be whole 
sensory in nature so that the maximum impairment should be 
considered of a moderate degree.  38 C.F.R. § 4.124a.  As 
such, there is no actual demonstration of severe incomplete 
paralysis of the veteran's peroneal nerve and a rating in 
excess of the currently assigned 20 percent is not warranted.  


ORDER

An increased rating for the postoperative residuals of a 
right ankle fracture, currently evaluated as 30 percent 
disabling, is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  

An initial rating for right peroneal nerve neuropathy in 
excess of 20 percent is denied.  

An initial rating for right calf muscle atrophy in excess of 
10 percent is denied.  


REMAND

Regarding the issues involving service connection for a left 
hip disorder and propriety of severance of service connection 
for right peroneal nerve neuropathy and calf muscle atrophy, 
secondary to the postoperative residuals of a right ankle 
fracture.  As noted, the veteran submitted a notice of 
disagreement to this decision.  These issues have not been 
addressed by the RO, but are before the Board for appellate 
consideration.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran is claiming service connection for bilateral knee 
disabilities, secondary to his right ankle disorder.  It is 
believed that an examination is necessary to ascertain the 
merits of this contention.  As such additional examination is 
warranted.  The matters related to loss of use of the right 
lower extremity and entitlement to a total rating by reason 
of individual unemployability due to service connected 
disabilities must be held in abeyance pending this 
development. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the veteran 
a supplemental statement of the case 
regarding the issues of service connection 
for a left hip disorder and severance of 
service connection for right peroneal 
neuropathy and right calf muscle atrophy.  
The veteran and his representative should 
be given an opportunity to respond.

2.  The RO/AMC should arrange for the 
veteran to undergo an orthopedic 
examination.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater), that 
the veteran's bilateral knee and left hip 
disorders are related to his service-
connected right ankle disability.  The 
claims folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


